DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 10/13/2022 has been entered.
Claims 1-12, 14-16 remain pending and Claims 17-18 are new and now also pending.
Claims 1-12, 14-18 are pending and examined below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn (WO 2017/076457- see attached PDF translation at the end of the copy of the document for the referenced paragraph numbers).

Regarding Claim 1, Kuhn discloses a suction-extraction adapter (10; Figure 1) for a drilling tool (30; Figure 4) that has a transport channel (note although the tool 30 does not comprise a transport channel, the adapter 4 is clearly capable of use with such a tool), comprising: 
a housing (12) defining a suction-extraction chamber (interior of housing including channel 36 and chambers 46, 64) and configured to couple to the drilling tool (30) in such a way that a first airflow is produced from the transport channel to the suction-extraction chamber (36, 46, 64; note that the transport channel is not being claimed as part of the adapter and given the configuration of Kuhn, if a tool with such a channel was to be used, an airflow as claimed would clearly be established and therefore Kuhn is capable of performing such claimed function); 
at least one air-intake opening (62; Figures 3-5) defined by the housing (defined in lower part 16 of 12; Para. 0045); and 
a valve unit (72) configured to open the air-intake opening (62) in dependence on a flow parameter (See Paras. 0008, 0045, 0052 which disclose the opening/closing of the valve based on pressure changes/differences), wherein when the valve unit (72) is opened (i.e. Figure 5), a second airflow (See “Annotated View of Figure 4” below) is produced from outside the housing (12), through the air-intake opening (62), and into the suction-extraction chamber (36, 46, 64), wherein the housing (12) has a coupling region (28) at which the housing (12) is configured to surround a portion of the drilling tool (30; Para. 0040), the housing (12) defining an inlet opening (see “Annotated View of Figure 4” below) through which the first airflow passes from the transport channel into the suction-extraction chamber (as shown below), and wherein the inlet opening defines a first inlet into the suction-extraction chamber (36, 46, 64) for the first airflow (as shown below), and the air-intake opening (62) defines a second inlet from outside the housing (12) into the suction-extraction chamber (36, 46, 64) for the second airflow (see below).  

    PNG
    media_image1.png
    403
    610
    media_image1.png
    Greyscale

Annotated View of Figure 4

Regarding Claim 2, Kuhn discloses wherein the valve unit (72) has a closure element (“diaphragm valve”; Para. 0045) that is mounted so as to be movable between a maximally throttled position and at least one less throttled position (see Paras. 0007, 0008, 0014 which describes the valve being elastic and therefore will achieve several positions between the open and closed positions based on the pressure difference).  

Regarding Claim 3, Kuhn discloses wherein the valve unit (72) is configured such that a position of the closure element (of 72) is controlled automatically in dependence on the flow parameter (See Paras. 0007-0008, 0014, 0045, 0052 which disclose the automatic opening/closing of the valve based on pressure changes/difference).  .  

Regarding Claim 4, Kuhn discloses wherein the valve unit (72) has a restoring element (given the elastic properties of a “diaphragm valve”, the body of the valve 72 comprises its own restorative properties), and wherein one or more of a position and a shape of the restoring element (72) depends on the flow parameter (See Paras. 0007-0008, 0014, 0045, 0052 which disclose the automatic opening/closing of the valve, and hence changing of position or shape of valve body, based on pressure changes/difference).  

Regarding Claim 6, Kuhn discloses wherein the closure element (“diaphragm” body of valve 72) is mounted in a pivotable manner (See Figure 5 which clearly shows a pivotal movement relative to the point at which the valve body is mounted to the housing).  

Regarding Claim 7, Kuhn discloses wherein the valve unit (72) has a closure element (portion of 72 that closes off opening 62) that is mounted so as to be movable between a maximally throttled position and at least one less throttled position (based on pressure difference per Paras. 0007-0008, 0045, 0052), and wherein the closure element (of 72) and the restoring element (of 72) are configured as a single piece (72; note that the valve unit 72 is described as a “diaphragm valve” per paras. 0008 and 0045 which given its elastic properties performs closure and restoring functions as a single piece as outlined in the referenced paragraphs).  

Regarding Claim 8, Kuhn discloses wherein the valve unit (72) has a positioning element (See “Annotated View of Figure 5” below) that is movably coupled to the closure element (of 72; see Figure 8 which clearly shows the mounting of valve 72 to the “positioning element” and it is noted that the valve 72 moves relative to the mounting portion and therefore is “movably coupled”).  

    PNG
    media_image2.png
    402
    508
    media_image2.png
    Greyscale

Annotated View of Figure 5

Regarding Claim 14, Kuhn discloses wherein, at an end of the housing (12) opposite the coupling region (28), the housing (12) is configured to connect to a suction hose (94; Para. 0051; Figure 4).  

Regarding Claim 16, Kuhn discloses wherein the single piece closure element and restoring element (72) is configured as an elastic flap (note that in order to perform the “automatic” opening and closing of valve 72 given the “diaphragm” configuration, the valve clearly comprises an elastic “flap” which is shown in Figures 3-5).  

Regarding Claim 17, Kuhn discloses at the end of the housing (12) opposite the coupling region (28), the suction-extraction chamber (36, 46, 64) has an outlet (suction connection 38) that opens into the suction hose (94; Para. 0041,0051; Figure 4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (WO 2017/076457- see attached PDF translation at the end of the copy of the document for the referenced paragraph numbers).

Regarding Claim 15, Kuhn discloses several features of the claimed invention but fails to explicitly disclose the housing (12) is formed as a single piece.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was effectively to have modified the housing parts (14, 16 of 12) of Kuhn to be one integrated piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(B). Further in this instance, by integrating the housing parts, the cost to manufacture may be decreased as two parts would not need to be made separately.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (WO 2017/076457- see attached PDF translation at the end of the copy of the document for the referenced paragraph numbers), in view of Schutzer (US Patent 4,196,745).

Regarding Claim 5, Kuhn discloses wherein the valve unit (72) has a closure element (body of 72) that is mounted so as to be movable between a maximally throttled position and at least one less throttled position (as outlined in Paras. 0007-0008, 0045, 0052), however, Kuhn does not disclose the restoring element is movably coupled to the closure element.  
	Attention can be brought to the teachings of Schutzer. Schutzer teaches a valve unit (Figures 1-2) for use as a pressure relief valve (see Col 1, lines 4-6) wherein the valve unit comprises a closure element (4) and a restoring element (7) wherein the restoring element (7) is movably coupled to the closure element (4; as shown; see Col 3, lines 2-10).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the valve unit of Kuhn to comprise a restoring element that is movably coupled to the closure element as taught by Schutzer. By modifying Kuhn in this manner, the closure element reliably moved between its open and closed positions. Further as taught by Schutzer, with such an arrangement, the force required to open the valve can be reduced (see Col 1, lines 33-39 and Col 3, lines 29-31). 
	Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed, to have used a valve unit comprising a restoring element movably mounted to a closing element as taught by Schutzer because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem over the integrated closure and restoring elements of Kuhn. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the integrated closure and restoring elements of Kuhn because the valve unit will readily open and close automatically based on the air flow.
Therefore, it would have been an obvious matter of design choice to modify Kuhn, in view of Schutzer to obtain the invention as specified in the claim. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (WO 2017/076457- see attached PDF translation at the end of the copy of the document for the referenced paragraph numbers), in view of Appel (US PGPUB 2017/0087707-previously cited)
Regarding Claim 10, Kuhn discloses several features of the claimed invention but fails to explicitly disclose a display element, configured to display the flow parameter or information that is dependent on the flow parameter.  
Attention can be brought to the teachings of Appel which include another suction-extraction adapter (3; Figure 1) which includes a monitoring unit (36) for monitoring a flow parameter including a flow sensor (37) and a display (39) which is configured to display the flow parameter or information that is dependent on the flow parameter (see Paras. 0019-0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Kuhn to include a flow sensing system and display as taught by Appel. By modifying Kuhn in this manner, a user can be warned in the event that the drill bit becomes clogged as taught by Appel (see Para. 0019). This would readily prevent operation of the tool when it is clogged which could possibly cause damage to the tool, motor or other portions of the drilling device. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (WO 2017/076457- see attached PDF translation at the end of the copy of the document for the referenced paragraph numbers), in view of Hartmann (US PGPUB 2019/0247991-previously cited).
Regarding Claim 11, Kuhn discloses several features of the claimed invention but fails to explicitly disclose the position of the closure element (72) is controlled automatically by closed-loop or open-loop control by a set of electronics in dependence on the flow parameter.  
Attention can be brought to the teachings of Hartmann which include another suction-extraction adapter (2; Figure 1) for a tool (5) wherein the adapter (2) comprises a set of electronics (fan control unit 23) configured to automatically control a suction fan with closed loop (“regulated”) or open loop (“unregulated”) control based on a flow parameter (i.e. air flow or load/speed of the fan are indicative of a flow parameter; see Para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Kuhn to include a set of electronics (i.e. fan control unit) that is configured to automatically control the suction with closed loop or open loop control based on a flow parameter as taught by Hartmann. By modifying Kuhn in this manner, the suction/air flow can be readily adapted based on the work conditions and work being acted on such as the different materials as taught by Hartmann (see Para. 0013). 
Note: Kuhn, in view of Hartmann, will readily yield an adapter in which the closure element (72) of Kuhn will automatically move to different positions based on the different air flows generated as taught by Hartmann. 

Claims 1-4, 6-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427-previously cited), in view of Link (US Patent 6,746,321).
Regarding Claim 1, Britz discloses a suction-extraction adapter (4; Figure 1) for a drilling tool (10; Figure 1) that has a transport channel (note although the tool 10 does not comprise a transport channel, the adapter 4 is clearly capable of use with such a tool), comprising:
a housing (8; see Figures 2, 3), defining a suction-extraction chamber (interior of 8) and configured to couple to the drilling tool (10 via 8) in such a way that a first airflow (see Figure 3) is produced from the transport channel to the suction- extraction chamber (of 8; note although the tool 10 does not comprise a transport channel, the adapter 8 is clearly capable of use with such a tool and with use of a tool with a transport channel, such an airflow will be readily obtained);
at least one air-intake opening (24) defined by the housing (8; Para. 0020);
a valve unit (20; Figure 2, 3) configured to open the air-intake opening (24) in dependence on a flow parameter (via 40, 42; see Paras. 0023-0025), wherein when the valve unit (20) is opened, airflow (from opening 48) is produced from outside (from opening 48) the housing (8), through the air-intake opening (24), and into the suction-extraction chamber (interior of 8; note that when the fan 42 generates suction, the air from the outside of 8 will flow through opening 48, through opening 24, 26 and through the chamber defined within the housing portion 8)
wherein the housing (8) has a coupling region (top region including 48) at which the housing (8) is configured to surround a portion of the drilling tool (10 as shown), the housing (8) defining an inlet opening (48) through which the first airflow passes from the transport channel into the suction-extraction chamber (interior of 8; again the adapter if used with a tool with a transport channel would readily produce such a flow), and wherein the inlet opening (48) defines a first inlet into the suction-extraction chamber (of 8) for the first airflow (as shown in Figure 3; see Para. 0024).
However, Britz fails to explicitly disclose the at least one air-intake opening (24)  and valve unit (20) are arranged such that the air-intake opening (24) defines a second inlet from outside the housing into the suction-extraction chamber (of 8) for a second airflow to be produced from outside (from opening 48) the housing (8), through the air-intake opening, and into the suction-extraction chamber (of 8).
Attention can be brought to the teachings of Link which include another suction-extraction adapter (9; Figure 1) comprising a housing defining a suction chamber and two inlets (opening of connection section 13 and 14; see Figures 2-4) wherein one inlet (14) defines an air intake opening (14) and comprises a valve unit (15-18; Figures 2-4) and is configured to produce a second airflow to be produced from outside the housing (of 9), through the air-intake opening (14), and into the suction-extraction chamber (defined by 9) when suction is applied (Col 4, lines 4-14).
The use of pressure relief valves in suction/vacuum systems is well known. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Britz to include an air intake opening and corresponding valve unit as taught by Link. By modifying Britz in this manner, sufficient amount of air available to provide suction flow can be ensured and therefore limiting the maximum amount of vacuum and deposition of dirt/dust in the chamber which thereby increases the life of the power tool as taught by Link (see Col 2, lines 36-47).
Regarding Claim 2, Britz, as modified, discloses wherein the valve unit (15-18 of Link)  of Link has a closure element (15) that is mounted so as to be movable between a maximally throttled position (Figure 3 of Link) and at least one less throttled position (given the elastic/flexible nature of flap 15 of Link, the flap is clearly capable of obtaining several different throttled positions based on the amount of pressure difference).  

Regarding Claim 3, Britz, as modified, discloses wherein the valve unit (15-18 of Link) of Link is configured such that a position of the closure element (15) is controlled automatically (based on pressures difference), in dependence on the flow parameter (pressure; see Col 4, lines 4-17).  

Regarding Claim 4, Britz, as modified, discloses wherein the valve unit (15-18 of Link) of Link has a restoring element (internal bias of 15; see Col 2, lines 60-64 and Col 4, lines 10-11), and wherein one or more of a position and a shape of the restoring element (of 15) depends on the flow parameter (based on pressure difference; see Col 2, lines 60-64 and Col 4, lines 10-11). 

Regarding Claim 6, Britz, as modified, discloses wherein the closure element (15) of Link is mounted in a pivotable manner (note that the sealing member/flap 15 of Link is mounted to the housing via clamp strap 16 and thereby moves in a pivotable manner relative to the mounting position of 16) 

Regarding Claim 7, Britz, as modified, discloses the valve unit (15-18 of Link) incorporated in view of Link has a closure element (15) that is mounted so as to be movable between a maximally throttled position (Figure 3) and at least one less throttled position (positions between Figure 4 and 3), and wherein the closure element (15) and the restoring element (internal bias of 15) are configured as a single piece (see Col 2, lines 60-64 and Col 4, lines 10-11).  

Regarding Claim 8, Britz, as modified, discloses the valve unit (15-18 of Link)  has a positioning element (clamp strap 16 of Link) that is movably coupled to the closure element (15 of Link; note that the closure element 15 of Link moves relative to the positioning element/clamp strap 16 and therefore they can reasonably viewed as movably coupled together).  

Regarding Claim 14, Britz, as modified, discloses at an end of the housing (8) opposite the coupling region (portion of 8 including 48), the housing (8) is configured to connect to a suction hose (i.e. tube 14).  

Regarding Claim 15, Britz, as modified, discloses wherein the housing (8) is formed as a single piece (as shown).

Regarding Claim 16, Britz, as modified, discloses wherein the single piece closure element (15 of Link) and restoring element (15 of Link) is configured as an elastic flap (15; see Col 2, lines 60-64 and Col 4, lines 10-11).
Regarding Claim 17, Britz, as modified, discloses wherein, at the end of the housing (8) opposite the coupling region (region including 48), the suction-extraction chamber (interior of 8) has an outlet (24) that opens into the suction hose (into 14 as shown).

Regarding Claim 18, Britz, as modified, discloses the housing (8) comprises a connection piece (housing 8) extending from the coupling region (region including 48) to the end of the housing opposite the coupling region and surrounding the suction extraction chamber (interior of 8), and the air-intake opening (14 of Link) is defined in a side wall of the connection piece (of 8; note given the modification above in view of Link, Link teaches the opening 14 being a sidewall of a connection piece of the adapter housing and therefore, as modified by Link, Britz would also comprise such location of the incorporated air intake opening).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427-previously cited), in view of Link (US Patent 6,746,321), as applied to Claims 4 and 8, and in further view of Schutzer (US Patent 4,196,745).

Regarding Claim 5, Britz, as modified, discloses the valve unit (15-18 of Link) incorporated in view of Link has a closure element (15) that is mounted so as to be movable between a maximally throttled position (Figure 3) and at least one less throttled position (different flexed positions), but fails to explicitly disclose the restoring element (of 15) is movably coupled to the closure element (15) as the closure element and restoring element of Link are formed as a single piece.  
	Attention can be brought to the teachings of Schutzer. Schutzer teaches a valve unit (Figures 1-2) for use as a pressure relief valve (see Col 1, lines 4-6) wherein the valve unit comprises a closure element (4) and a restoring element (7) wherein the restoring element (7) is movably coupled to the closure element (4; as shown; see Col 3, lines 2-10).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the incorporated valve unit (taught by Link) of Britz to comprise a restoring element that is movably coupled to the closure element as taught by Schutzer. By modifying Britz in this manner, the closure element reliably moved between its open and closed positions. Further as taught by Schutzer, with such an arrangement, the force required to open the valve can be reduced (see Col 1, lines 33-39 and Col 3, lines 29-31). 
	Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed, to have used a valve unit comprising a restoring element movably mounted to a closing element as taught by Schutzer because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem over the integrated closure and restoring elements of Link incorporated into Britz. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the integrated closure and restoring elements of Link because the valve unit will readily open and close automatically based on the air flow.
Therefore, it would have been an obvious matter of design choice to modify Britz, in view of Schutzer to obtain the invention as specified in the claim. 

Regarding Claims 9, Britz, as modified, discloses several features of the claimed invention including the valve unit (15-18 of Link)  has a positioning element (i.e. clamp strap 16 of Link) that is movably coupled to the closure element (15; see rejection of Claim 8 above) and the valve unit being configured to be controlled, via a set of electronics (via electronics control of 40, 42 of Britz; See Para. 0021, 0023, 0026; note that the valve unit incorporated by Link will readily move based on the flow parameter being generated by the electronic actuation of motor 40 and the generator 42 of Britz), however, Britz, as modified, does not disclose the positioning element being separate from the closure element in a manner such that the positioning element is controlled as claimed.  
	See the teachings of Schutzer above. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the incorporated valve unit (taught by Link) of Britz to comprise a restoring element that is movably coupled to the closure element as taught by Schutzer. By modifying Britz in this manner, the closure element reliably moved between its open and closed positions. Further as taught by Schutzer, with such an arrangement, the force required to open the valve can be reduced (see Col 1, lines 33-39 and Col 3, lines 29-31). 
	Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed, to have used a valve unit comprising a restoring element movably mounted to a closing element as taught by Schutzer because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem over the integrated closure and restoring elements of Link incorporated into Britz. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the integrated closure and restoring elements of Link because the valve unit will readily open and close automatically based on the air flow.
Therefore, it would have been an obvious matter of design choice to modify Britz, in view of Schutzer to obtain the invention as specified in the claim. 
	Note that with such a modification, the positioning element (spring of Schutzer) would be readily controlled based on the flow parameters generated by the electronics of Britz.

 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427-previously cited), in view of Link (US Patent 6,746,321), as applied to Claim 1, and in further view of Appel (US PGPUB 2017/0087707-previously cited).
Regarding Claim 10, Britz, alone or as modified, discloses several features of the claimed invention but fails to explicitly disclose a display element, configured to display the flow parameter or information that is dependent on the flow parameter.  
Attention can be brought to the teachings of Appel which include another suction-extraction adapter (3; Figure 1) which includes a monitoring unit (36) for monitoring a flow parameter including a flow sensor (37) and a display (39) which is configured to display the flow parameter or information that is dependent on the flow parameter (see Paras. 0019-0022).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the adapter of Britz to include a flow sensing system and display as taught by Appel. By modifying Britz in this manner, a user can be warned in the event that the drill bit becomes clogged as taught by Appel (see Para. 0019). This would readily prevent operation of the tool when it is clogged which could possibly cause damage to the tool, motor or other portions of the drilling device. 


Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Britz (US PGPUB 2005/0268427), in view of Link (US Patent 6,746,321), as applied to Claim 3, and in further view of Hartmann (US PGPUB 2019/0247991) or alternatively (See above), Britz (US PGPUB 2005/0268427), in view of Link (US Patent 6,746,321) and Schutzer (US Patent 4,196,745), as applied to Claim 9, and in further view of Hartmann (US PGPUB 2019/0247991).
Regarding Claims 11 and 12, Britz, as modified, discloses several features of the claimed invention including the position of the closure element (15 of Link) and the positioning element (spring of Schutzer) being automatically controlled (via activation of motor 40 of Britz) but fails to explicitly disclose the position of the closure element and positioning element is controlled automatically by closed-loop or open-loop control by a set of electronics in dependence on the flow parameter.  
Attention can be brought to the teachings of Hartmann which include another suction-extraction adapter (2; Figure 1) for a tool (5) wherein the adapter (2) comprises a set of electronics (fan control unit 23) configured to automatically control a suction fan with closed loop (“regulated”) or open loop (“unregulated”) control based on a flow parameter (i.e. air flow or load/speed of the fan are indicative of a flow parameter; see Para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the adapter of Britz to include a set of electronics (i.e. fan control unit) that is configured to automatically control the suction with closed loop or open loop control based on a flow parameter as taught by Hartmann. By modifying Britz in this manner, the suction/air flow can be readily adapted based on the work conditions and work being acted on such as the different materials as taught by Hartmann (see Para. 0013). 
Note: Britz, in view of Hartmann, will readily yield an adapter in which the closure element (15 of Link) and positioning element (of Schutzer) incorporated into Britz will automatically move to different positions based on the different air flows generated as taught by Hartmann.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of Referenced Cited”.
	-Quintana (US Patent 4,296,572), Hodgson (US Patent 5,605,421), and Chen (US Patent 6,969,311) each disclose suction adapters/attachments for power tools with different types of valve and air intake arrangements.	Tunks (US Patent 994,430) discloses a general suction adapter for a drill tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/10/2022